Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-15 are pending. Claims 12-15 are withdrawn.
Claims 1-11 are under examination.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Schubert et al. ,Bors et al. and Tan et al.
Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schubert et al. (US6321998) in view of Bors et al. (US20030094381) and Tan et al. ("Monodispersed microfluidic droplet generation by shear focusing microfluidic device." Sensors and Actuators B: Chemical 114.1 (2006): 350-356.).
Schubert et al. teach devices are known in the art comprising channels formed by grooves in stacked layers, wherein the channels are arranged front to back and conduct continuous phase fluid, i.e. through B channels, from distribution chambers to a dispersion chamber (e.g. Entire Schubert reference and especially Abstract, col. 5- 6, Fig. 1 and 6a-6d; The systems of microchannels la running obliquely upwards from right to left open on the left hand side into a distribution chamber 3a, into which a fluid stream A may be fed. Similarly, the systems of microchannels lb running obliquely downwards open on the left hand side into a distribution chamber 3b, in which a fluid stream B may be fed. Both systems of microchannels open, without crossing, into a common dispersion/reaction chamber 4 as in lines 52-59, col. 5, Fig. 6d).
 Furthermore, Schubert et al. teach devices comprising 100 stacked foils, i.e. layers, comprising 50 layers that are associated with a dispersed phase in a continuous phase, wherein each layer comprises 54 channels, yielding approximately 2700 microchannels in the complete device. Furthermore, Schubert et al. teach the microchannels of their device have a length of 14mm, width of 100m and height of 70m (e.g. Example 1, col. 7).
 Schubert et al. do not expressly teach channels positioned parallel to a longitudinal axis.
 However, Bors et al. teach devices comprising multiple layers of grooved surfaces, wherein the grooves form channels between two layers and run along a longitudinal axis are known in the art. Furthermore, Bors et al. teach their devices comprise channels having lengths in the range of 10-100mm and cross sectional dimensions between 10 to 100m or more(e.g. para 0062,pg. 4; Fig. 4b).
Therefore, as both Schubert et al. and Bors et al. teach devices comprising layers of grooved surfaces, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the teachings of Schubert et al. to include grooves that form channels in a longitudinal axis as taught by Bors et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a device for generating droplets of a dispersed phase in a continuous phase.
Regarding the limitation: wherein each of the channels (20) comprises a nozzle (21) ending with the respective outlet (202), the outlet (202) comprising a first maximum cross sectional extension (e1) of the nozzle (21), and wherein the respective channel (20) comprises a second cross-sectional extension (e2) adjacent the respective nozzle (21), wherein said first maximum cross-sectional extension (e1) is larger than said second cross-sectional extension (e2) as recited in claim 1:
The combined teachings of Schubert et al. and Bors et al. render obvious a device comprising a stack of grooved layers, wherein the grooves form channels between two layers and run along a longitudinal axis.
Furthermore, Schubert et al. teach dynamic dispersion systems comprising nozzles are known in the art (e.g. lines 59-65, col. 1).
 However, the combined teachings of Schubert et al. and Bors et al. do not expressly teach the requirement of a device comprising channels, each channel leading to an outlet comprising a nozzle and the claimed nozzle, wherein the nozzle has a cross-sectional measurement that is larger that the cross-sectional measurement of the channel leading into the nozzle.
Prior to the effective filing date of the claimed invention, Tan et al. teach devices comprising a nozzle adjacent to the outlet channel, wherein the cross-sectional exiting diameter of the nozzle, i.e. 230 microns, is larger than the outlet opening of the channel, i.e. 48 microns (e.g. Entire Tan reference and especially The channel has a depth of 40m, and the nozzle has an orifice width of 48m, a length of 322m, and an exiting width of 230 m as in 2nd para, section 3, pg. 351; Fig. 2, pg. 351). Furthermore, Tan et al. teach the dimensions of this nozzle facilitate precise control over droplet sizes and generation rates (e.g. Conclusion section, pg. 355).
Therefore, as Schubert et al., Bors et al. and Tan et al. all teach devices comprising a plurality of dispersal channels, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the teachings of Schubert et al. and  Bors et al. to include channels comprising nozzles as taught by Tan et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a device for generating droplets of a dispersed phase in a continuous phase. Furthermore, Tan et al. teach that these nozzles attached to microfluidic channels facilitate more precise control over droplet generation (e.g. entire Tan reference and especially Conclusion section, pg. 355).
Therefore, the combined teachings of Schubert et al., Bors et al.  and Tan et al. render obvious the limitations: A device (1) for generating droplets (30) of a dispersed phase (D) in a continuous phase (C), comprising a plurality of channels (20), wherein each channel (20) comprises an inlet (201) and an outlet (202), and wherein each channel (20) extends from said inlet (201) along a respective longitudinal axis (L) to said outlet (202), so that droplets (30) of a dispersed phase (D) can be generated in a continuous phase (C) at said outlets (202) when a flow of said dispersed phase (D) from said inlets (201) to said outlets (202) is provided and said outlets (202) are in flow connection with a reservoir or conduit containing said continuous phase (C), characterized in that said device (1) comprises a plurality of layers (10) of a substrate material arranged in a stack (100), wherein each layer (10) comprises a first side (101) and a second side (102), wherein the first side (101) faces away from the second side (102), and wherein the first side (101) of each layer (10) comprises a plurality of grooves (103), wherein the grooves (103) of each first side (101) are covered by a second side (102) of an adjacent layer (10), such that said plurality of channels (20) is formed, wherein the inlets (201) are arranged on a front side (104) of the stack (100) and the outlets (202) are arranged on an opposing back side (105) of the stack (100), wherein each of the channels (20) comprises a nozzle (21) ending with the respective outlet (202), the outlet (202) comprising a first maximum cross sectional extension (e1) of the nozzle (21), and wherein the respective channel (20) comprises a second cross-sectional extension (e2) adjacent the respective nozzle (21), wherein said first maximum cross-sectional extension (e1) is larger than said second cross-sectional extension (e2) as recited in claim 1.
As both Schubert et al.  and Bors et al. teach devices comprising layers that are stacked vertically, which is perpendicular to the horizontal layers of grooved surfaces that make up the channels of their device, the combined teachings of Schubert et al., Bors et al.  and Tan et al. render obvious claim 2.
Regarding claims 3-5 and 9:
 Regarding the requirement of a certain aspect ratio as recited in claims 3 and 4:
The instant specification teaches aspect ratio is calculated by the channel length / channel width; channel length / channel height or channel length / channel cross-sectional diameter (e.g. lines 3-13, pg. 4, instant specification).
Furthermore, it is noted that the device of Schubert as taught in Example 1 comprises microchannels having a length of 14mm, width of 100m and height of 70m (e.g. Example 1, col. 7).
Furthermore, Bors et al. teach their devices comprise channels having lengths in the range of 10-100mm and cross sectional dimensions between 10 to 100 m or more(e.g. para 0062,pg. 4; Fig. 4b).
Therefore, as Schubert et al. teach devices are known in the art comprising microchannels having an aspect ratio of approximately 140 to 200 and Bors et a. teach an aspect ratio of approximately 100 to 10,000, the combined teachings of Schubert et al., Bors et al.  and Tan et al. render obvious claims 3 and 4.
Furthermore, as Schubert et al. teach devices are known in the art comprising approximately 2700 microchannels, the combined teachings of Schubert et al., Bors et al.  and Tan et al. render obvious claim 5.
Furthermore, as Bors et al. teach devices are known in the art comprising channels having lengths in the range of 10-100mm and cross sectional dimensions between 10 to 100 m or more(e.g. para 0062,pg. 4; Fig. 4b), the combined teachings of Schubert et al., Bors et al.  and Tan et al. render obvious claim 9.
Furthermore, as Schubert et al. teach devices are known in the art comprising approximately 50 to 100 layers, the combined teachings of Schubert et al., Bors et al.  and Tan et al. render obvious claim 6.
As both Schubert et al. and Bors et al. teach devices comprising stacked grooved layers, wherein the resulting channels are parallel to each other, the combined teachings of Schubert et al., Bors et al.  and Tan et al.  render obvious claim 8.
Furthermore, as Schubert et al. teach their devices conduct continuous phase fluid, i.e. through B channels, from distribution chambers, i.e. first reservoir, and a dispersion chamber, i.e. second reservoir (e.g. lines 52-59, col. 5, Fig. 6d), the combined teachings of Schubert et al., Bors et al.  and Tan et al. render obvious claim 10.

Schubert et al., Bors et al., Tan et al. and Seo et al.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schubert et al., Bors et al.  and Tan et al.,  as applied to claims 1-6 and 8-10 above, and further in view of Seo et al. (US20090142237).
The teachings of Schubert et al., Bors et al.  and Tan et al. as applied above are incorporated in this rejection.
	The combined teachings of Schubert et al., Bors et al. and Tan et al.  render obvious a device comprising a stack of grooved layers, wherein the grooves form channels between two layers and run along a longitudinal axis and a nozzle at the outlet of each channel, wherein the nozzle has a cross-sectional measurement that is larger that the cross-sectional measurement of the channel leading into the nozzle.
Furthermore, Schubert et al. teach devices that conduct continuous phase fluid, i.e. through B channels, from distribution chambers, i.e. first reservoir, and a dispersion chamber, i.e. second reservoir (e.g. lines 52-59, col. 5, Fig. 6d).
 	However, the combined teachings of Schubert et al., Bors et al.  and Tan et al. do not expressly teach claim 11.
	Prior to the effective filing date of the claimed invention, like Schubert et al. and Bors et al., Seo et al. teach devices comprising stacks of grooved layers wherein the grooves form channels between two layers and run along a longitudinal axis.
	Furthermore, Seo et al. teach devices comprising a central slot or space, i.e. reservoir, which separates a first plurality of channels and a second plurality of channels (e.g. Entire Seo reference and especially slot 130 as in para 0029, pg. 2; para 0044-0047, pg. 2-3;space as in para 0061-0064,pg. 3; Fig. 3-7).
Therefore, as Schubert et al., Bors et al. and Seo et al. all teach devices comprising a plurality of dispersal channels, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the device of Schubert et al., Bors et al.  and Tan et al.  comprising channels that conduct fluid from distribution chambers, i.e. first reservoir, and a dispersion chamber, i.e.  second reservoir, and to include a central slot or space between a first plurality of channels and a second plurality of channels as taught by Seo et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a device for generating droplets of a dispersed phase in a continuous phase. 
	Therefore, the combined teachings of Schubert et al., Bors et al., Tan et al. and Seo et al. render obvious claim 11.

Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.  However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
Regarding the amendment to claim 1 regarding the cross sectional measurement of the nozzle of the claimed device:
 Applicant argues that Tan et al. do not teach this limitation because Tan et al. teach an outlet channel leading from their nozzle that has a small cross-sectional measurement. However, these arguments are not persuasive.
 The claimed imitation recites: wherein each of the channels (20) comprises a nozzle (21) ending with the respective outlet (202), the outlet (202) comprising a first maximum cross sectional extension (e1) of the nozzle (21), and wherein the respective channel (20) comprises a second cross-sectional extension (e2) adjacent the respective nozzle (21), wherein said first maximum cross-sectional extension (e1) is larger than said second cross-sectional extension (e2).
 Therefore, the limitation recites features pertaining to the channel leading into the nozzle and the claimed nozzle, wherein the nozzle comprises a maximum cross-sectional measurement that is larger that the cross-sectional measurement of the channel leading into the nozzle.
 As noted by Applicant, Tan et al. teach a nozzle with a largest exiting width, i.e. 230 microns,  that is larger than the width of the opening leading into  the nozzle from a channel, i.e. 48 microns.
 Therefore,  the teaching of Tan et al. is combined with the teachings of Schubert and Bors to meet the requirements of amended claim 1.

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAHANA S KAUP/Primary Examiner, Art Unit 1639